781 N.W.2d 103 (2010)
MICHIGAN DEPARTMENT OF TRANSPORTATION, Plaintiff-Appellee,
v.
DETROIT INTERNATIONAL BRIDGE COMPANY, Defendant-Appellant, and
Safeco Insurance Company of America, Defendant.
Docket No. 140991. COA No. 296567.
Supreme Court of Michigan.
May 5, 2010.

Order
On order of the Court, the motions for immediate consideration and for stay of enforcement of the February 1, 2010 order of the Wayne Circuit Court and for stay of further proceedings in that court are GRANTED.
The application for leave to appeal the March 17, 2010 order of the Court of Appeals remains pending.